Citation Nr: 0534370	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  01-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran, who had recognized guerrilla service from 
November 17, 1942 to June 8, 1945 as well as Regular 
Philippine Army service from June 9, 1945 to his discharge on 
March 9, 1946, died in January 1948.  The appellant is the 
veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In August 2000, the RO notified 
the appellant of the denial of her petition to reopen her 
previously denied claim for service connection for the cause 
of the veteran's death.  The appellant perfected a timely 
appeal with respect to the continued denial of her petition.  

In September 2001, the Board affirmed the RO's determination 
that new and material evidence sufficient to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death had not been received.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2003, the Court issued an Order vacating the September 
2001 decision and remanding the case to the Board for further 
development and adjudication consistent with the holding in 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992) (in which 
the Court held that, for the sole purpose of assessing 
whether there is new and material evidence sufficient to 
reopen a previously denied claim, the credibility of that 
additional information is presumed). 

In a November 2003 decision, the Board determined that new 
and material evidence had been received, reopened the 
appellant's claim for service connection for the cause of the 
veteran's death, and remanded the case for additional notice 
and development and a de novo review.  The case is now before 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The veteran died in January 1948, the certificate of 
death lists pulmonary tuberculosis (PTB) as the cause of 
death.

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was not service 
connected for any disability.

5.  The competent evidence shows that the PTB, which led to 
the veteran's death, was related to military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's death was proximately due to or the result of a 
disorder, PTB, incurred or aggravated during service.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
finds that VA has substantially satisfied the duties to 
notify and assist, as required by the VCAA.  The appellant 
was afforded the opportunity to provide lay or medical 
evidence, which might support her claim.  In compliance with 
the Board's November 2003 remand instructions, in a March 
2004 VCAA letter, VA informed the appellant of the provisions 
of the VCAA and the information that the appellant needed to 
provide in support of her claim, asked the appellant to 
furnish the names and addresses of health care providers who 
had treated the veteran before his demise and to sign 
authorizations for release of such information.  The VA also 
requested the appellant to supply any additional information 
or evidence in support of her claim.  Previously, the 
appellant had testified at an RO hearing and has submitted 
private treatment records, lay statements, and private 
physician's statements.  These documents and a January 2005 
VA medical review and opinion have been associated with the 
record.  The claim was readjudicated in a supplemental 
statement of the case (SSOC) issued in April 2005.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's November 2003 remand instructions with 
regard to the issue discussed in this decision.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

The Board observes that the appellant's claim rests primarily 
on the her assertion that the veteran contracted PTB, which 
eventually led to his death, during military service.  

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303 (2005).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994) (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later).  Certain chronic 
disabilities, such as PTB, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether evidence submitted by a claimant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.310, 3.312 (2005); Ruiz v. Gober, 10 Vet. App. 352 
(1997).  In short, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Taking all the evidence into consideration, the Board 
concludes that the record contains both positive and negative 
evidence in support of the appeal.  The record reflects that 
the veteran died on January [redacted], 1948, at the age of 30 years.  
The certificate of death lists the cause of death as PTB.  No 
physician signed the veteran's certificate of death.  At the 
time of the veteran's demise, service connection had not been 
granted for any disability.

Service medical records show that, in June 1945, the veteran 
was treated for malaria.  Following treatment, the veteran 
was found to have incurred no permanent disability.  These 
records are negative for complaints of, treatment for, or 
findings of PTB.  The veteran's January 1946 separation 
examination report reflects that the veteran's lungs were 
normal and that he had no significant diseases, wounds, or 
injuries.

In March 1946, the veteran was discharged from active 
military duty.  Private post-service medical records reveal 
that he was hospitalized for several days for treatment for 
PTB, in September 1947.  Upon admission, he complained of a 
chronic and intermittent cough for the past three months.  
The veteran reported that his coughing was accompanied by 
chest and backache but denied hemoptysis.

From November 1947 and until a few days before his death, in 
January 1948, the veteran received private medical care for 
his bilateral PTB.  In an October 1954 statement, G. R., 
M.D., a private physician, who treated the veteran during 
this time, noted that the veteran was very weak due to the 
advanced nature of his PTB.

In June 1955, a VA field examiner interviewed the veteran's 
widow, the appellant. According to the transcript of this 
meeting, the appellant acknowledged that, at the time of the 
veteran's death, no physician was attending him.  The 
appellant reported that the veteran had been imprisoned by 
the Japanese in 1944.  Other interviewees indicated that the 
veteran had been coughing and spitting up blood following his 
release from the Army.  The field examiner also interviewed 
Dr. G. R., who indicated that he began treating the veteran, 
in November 1947, and diagnosed him with PTB, that the 
veteran was emaciated, had a dry cough and sibilant rales in 
both lungs upon auscultation, that he had prescribed calcium 
and streptomycin but did not know whether the prescriptions 
were filled, and that malaria would predispose the veteran to 
other diseases like TB.  In a contemporaneous memorandum, the 
field examiner indicated that he had conducted a search of 
the death records in the office of the local civil registrar 
and confirmed that the certificate on file provided the same 
information as was shown on the certificate submitted by the 
appellant.

In February and December 1956 statements, two of the 
veteran's comrades indicated that he had been captured and 
taken prisoner by the Japanese in February 1944.  

In an October 1956 decision, the Board denied service 
connection for the cause of the veteran's death, noting the 
absence of complaints of, treatment for, or findings of PTB 
in the service medical records as well as the lack of 
competent evidence in the claims file associating the 
veteran's post-service diagnosis of PTB with his military 
service.

Between December 1956 and January 1968, the appellant made 
several attempts to reopen her previously denied claim for 
service connection for the cause of the veteran's death.  In 
multiple statements received at the RO during that time, the 
appellant and other lay persons continued to assert that the 
veteran incurred PTB during his military service and that 
this disorder ultimately led to his death.  In a December 
1956 affidavit received in January 1957, Dr. J. R. P. 
reported that the veteran had been confined in the Hospital 
of the 72nd FA for treatment where he was the physician; that 
the veteran had many bruises due to maltreatment by Japanese 
soldier, the direct result of which caused him to spit blood; 
that the veteran died of PTB on January [redacted], 1948; and that he 
was the last physician to treat the veteran.  Between 1956 
and 1968, the RO continued to deny the appellant's petition 
to reopen her previously denied claim for service connection 
for the cause of the veteran's death on the basis that the 
additional evidence submitted during that time did not 
include competent information associating the factor which 
led to the veteran's demise to his military service.

In January 1976, the appellant filed a petition to reopen her 
claim for service connection for the cause of the veteran's 
death.  At that time, she submitted a statement, dated in 
January 1976, from the same private physician who had drafted 
the December 1956 affidavit.  Specifically, Dr. J. R. P. 
reiterated his prior comments that the veteran died from PTB, 
in January 1948, and that he was the last person, who treated 
the veteran during the last few months of his life.

In September 1976, the RO continued to deny the appellant's 
petition to reopen her claim for service connection for the 
cause of the veteran's death.  She did not initiate an appeal 
of the September 1976 denial.

In April 1997, the appellant and two of the veteran's 
comrades testified at an RO hearing.  Both comrades 
reiterated their earlier statements that the veteran had been 
captured and taken prisoner by the Japanese.  One of them, 
who also lived in the same barrio as the veteran, confirmed 
that the veteran had been spitting up blood for which he had 
been treated at the mission hospital, and that, after service 
discharge, the veteran had been treated by both Drs. G. R. 
and J. R. P.

During the current appeal, the appellant continued to assert 
that the veteran died from PTB, which he contracted during 
his military service.  In support of this contention, the 
appellant submitted duplicate post-service private medical 
records that had been previously considered by the RO and the 
Board and a June 1978 statement from Dr. G. R., who had 
drafted an October 1954 letter in which he had noted that he 
had treated the veteran for bilateral PTB from November 1947 
and until a few days before the veteran's death in January 
1948.  In the June 1978 statement, this doctor noted that he 
was the regimental surgeon of the veteran's military company 
and that, as such, he witnessed that the veteran was confined 
in the regimental aid station with symptoms of coughing and 
chest pain.  This physician expressed his belief that he had 
presumed, at the time of the veteran's in-service treatment 
for these complaints, that this symptomatology was the 
beginning of the veteran's PTB.  In addition, the physician 
described himself as the veteran's "constant physician" for 
post-service treatment for advanced PTB. 

In a January 2005 VA medical opinion, the examiner stated 
that it was quite difficult to determine the immediate cause 
of death with the paucity of medical records.  The examiner 
noted that the record shows that the veteran served on active 
duty from November 1942 to March 1946, that a June 1945 
examination showed no evidence of PTB, and that a June 1946 
chest X-ray was negative for PTB, with no clinical indication 
of disease.  Subsequent medical records from the Dumaguete 
Mission Hospital dated in September 1947 showed a diagnosis 
of PTB, that the veteran was treated with streptomycin 
injections, and that the veteran was discharged against 
medical advice.  But no chest X-ray or sputum AFB was done.  
From November 1947 to January 1948, the veteran was treated 
for PTB by Dr. G. R.  The veteran expired in 1948, at the age 
of 30.  The examiner concluded that the veteran had PTB, even 
if there was no diagnostic documentation at the time.  The 
veteran's history of chronic cough, weight loss, and physical 
examination findings of harsh breath sounds at the apex 
(during confinement), and sibilant rales from Dr. G. R.'s 
affidavit is already a presumptive diagnosis.  The examiner 
added that it must be considered that, during this time 
period, PTB was already endemic and, with the lack of proper 
medication, it could be a chronic recurrent disease.  During 
this time, the veteran also was noted to be emaciated and 
pale, indicating the chronicity of this infection, which is 
only found in PTB and not from any bacterial pneumonia.  
Thus, the examiner concluded that the veteran's PTB is also 
at least as likely as not related to his active military 
service.  The examiner added that the veteran was discharged 
from service in March 1946, and within a year he was noted as 
having chronic cough and later confined at the Dumaguete 
Mission Hospital with a diagnosis of PTB.  The veteran could 
have been exposed to PTB during his prisoner of war (POW) 
experiences and, because of latency and chronicity of the 
disease, clinical manifestation was noted only a year after 
discharge from service.  So whether the cause of the 
veteran's death was PTB, is still speculation.  But, since 
the veteran was only 30 years old when he died, it is 
unlikely that his death was cardiac in origin.  He had no 
prior history of heart disease nor signs and symptoms that 
were cardiac in nature.  What we know is that he was treated 
for PTB and, if there was poor compliance with medication, he 
could still die from this chronic infection.

Taken as a whole, the evidence shows that the veteran's death 
was most likely due to PTB and that his PTB symptomatology 
was already noted in service medical records and by his in-
service and post-service treating physicians.  Due to the 
lack of a prior history of heart disease or of cardiac signs 
and symptoms, and the fact that the veteran was only 30 when 
he died, the VA examiner concluded that it was unlikely that 
his death was cardiac in origin.  The examiner stated that 
the veteran could have been exposed to PTB as a POW; however, 
there are no service documents confirming that the veteran 
was a POW.  The Board observes that service department 
records reflect that the veteran was: in beleagured status 
from December 1941 to May 1942, in missing status with his 
unit from May 7, 1942 to May 15, 1942, in no casualty status 
from May 1942 to November 1942, in recognized guerrilla 
service from November 1942 to June 1945, and in Regular 
Philippine Army service from June 1945 to March 1946.  During 
the June 1955 VA field examination, the appellant reported 
that the veteran had been a Japanese prisoner in 1944, and, 
in February and December 1956 statements and April 1977 
testimony, two of the veteran's comrades indicated that the 
veteran was captured, and taken prisoner by the Japanese in 
February 1944, while he was in recognized guerrilla service.  
Moreover, in a December 1956 affidavit, a service physician 
also reported that he had treated the veteran for injuries 
sustained as a Japanese prisoner.  Their affidavits, 
statements and testimony appear consistent with the 
circumstances, conditions, or hardships of recognized 
guerrilla service in the Philippines during World War II.  
See 38 U.S.C.A. § 1154(b).  In any event, due to the endemic 
nature of PTB at that time, the veteran's age at death, and 
the fact that the veteran was treated for PTB soon after his 
service discharge and was noted to be emaciated and pale, 
indicating the chronicity of this infection, which is only 
found in PTB and not from any bacterial pneumonia, when 
combined with in-service confinement in the regimental aid 
station with symptoms of coughing and chest pain, the Board 
concludes that it is at least as likely as not that PTB 
caused the veteran's death and was incurred in service.  
Thus, the Board finds that with the resolution of reasonable 
doubt in the appellant's favor, it is as likely as not that 
the veteran's PTB, which caused his demise, is related to 
military service.  Therefore, service connection for the 
cause of the veteran's death is warranted.  38 C.F.R. 
§§ 3.102, 3.312 (2005).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


